Citation Nr: 0026177	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  97-12 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for lumbar 
radiculopathy L4-L5 with degenerative joint disease, as 
secondary to a service connected right knee condition. 

2.  Entitlement to service connection for a right hip 
condition, as secondary to a service connected right knee 
condition. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1956.  This case comes before the Board of Veterans' 
Appeals (Board) from an appeal of a rating decision by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veteran Affairs (VA) in which the RO denied service 
connection for clinical right L4-5 lumbar radiculopathy with 
degenerative joint disease, and a right hip condition, both 
secondary to the service connected right knee condition. 


FINDINGS OF FACT

1.  The record does not contain competent medical evidence of 
a nexus between the veteran's lumbar radiculopathy and his 
service connected right knee condition.

2.  The record does not contain competent medical evidence of 
a nexus between the veteran's right hip condition and his 
service connected right knee condition.


CONCLUSIONS OF LAW

1.  The claim for service connection for lumbar radiculopathy 
L4-L5 with degenerative joint disease, as secondary to a 
service connected right knee condition is not well grounded.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.310(a) (1999).

2.  The claim for service connection for a right hip 
condition, as secondary to a service connected right knee 
condition is not well grounded.  38 U.S.C.A. §§ 1131, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.310(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim that is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

In accordance with 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.310(a), when a disability is determined to be proximately 
due to or the result of a service connected disability, that 
secondary disability shall also be service connected.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  The secondary 
service connected disability shall be considered part of the 
original condition.  38 C.F.R. § 3.310(a) (1999).      

For the reasons discussed below, the Board finds that these 
claims are not well grounded.  Although the RO did not 
specifically state that it denied these claims on the basis 
that they were not well grounded, the Board concludes that 
this error was not prejudicial to the claimant.  See 
Edenfield v. Brown, 8 Vet.App. 384 (1995) (deciding that the 
remedy for the Board's deciding on the merits a claim that is 
not well grounded should be affirmance, on the basis of 
nonprejudicial error).  While the RO denied service 
connection on the merits, the Board concludes that denying 
the claims because the claims are not well grounded is not 
prejudicial to the appellant, as the veteran's arguments 
concerning the merits of each of the claims included, at 
least by inference, the argument that sufficient evidence to 
establish a well grounded claim is of record.  Therefore, the 
Board finds that it is not necessary to remand the matter for 
the issuance of a supplemental statement of the case 
concerning whether the claim is well grounded.  See Bernard 
v. Brown, 4 Vet.App. 384, 394 (1993); VAOGPREC 16-92 (O.G.C. 
Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and VA 
is obliged under 38 U.S.C.A. § 5103(a) to advise the claimant 
of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet.App. 69, 77-80 (1995).  In this 
case, the RO informed the veteran of the necessary evidence 
in the claims form he completed and in the statement of the 
case.  The discussion below informs him of the types of 
evidence lacking, and what he should submit for a well-
grounded claim.  Unlike the situation in Robinette, in this 
case the veteran has not advised VA of the existence of any 
particular evidence which, if obtained, would make his claim 
well grounded.

	I.  Lumbar radiculopathy

The Board acknowledges that the first element of a well-
grounded claim - a current disability - is shown by the 
record.  The most recent VA examination, from December 1996, 
noted severe spasm in the veteran's lumbosacral paravertebral 
muscle, and "exquisite" pain objectively in all lumbar 
spine movements.  The diagnoses were subacute right L5 
radiculopathy by electromyography (EMG) as of June 20, 1996, 
and clinical right L4-5 lumbar radiculopathy with 
degenerative joint disease L4-5, L5-S1 with foraminal 
stenosis L4-5, L5-S1 by computed tomography (CT) scan, 
progress notes Dr. Micheo as of August 23, 1996.  A September 
1996 radiology report from Instituto Radiologico San Pablo 
indicates that the veteran also has osteoarthritis of the 
spine.  This is sufficient evidence of a current back 
disability for purposes of a well-grounded claim.  

As for the second element of a well-grounded claim - 
incurrence or aggravation of a disease or injury in service - 
the Board finds that this element has also been satisfied.  
First, the Board notes that the veteran is not claiming that 
he incurred this lumbar spine condition in service, as 
clarified during his June 1997 RO Hearing.  Rather, the 
veteran claims that his back condition is due to his service 
connected right knee condition or, in other words, that his 
back should be secondary service connected.  See 38 C.F.R. 
§ 3.310 (1999).  Therefore, the inservice disease or injury, 
for purposes of a well-grounded claim, is the inservice fall 
with trauma to the right knee, requiring the semilunar 
cartilage lateral meniscectomy in December 1953.  Since the 
veteran is service connected for this post surgical right 
knee condition, there is sufficient evidence of an inservice 
injury.              

The critical problem that the veteran has not overcome is the 
lack of competent medical evidence of a nexus between his 
current lumbar spine disability and his service connected 
right knee condition.  The veteran testified during his RO 
hearing that his spine condition began in 1996, and that the 
arthritis in his spine is part of the same generalized 
arthritic condition that he first developed in his right 
knee.  A review of the veteran's VA outpatient treatment 
records reveals that he complained of right knee pain and 
swelling and was first diagnosed with psoriasis, most 
prominent on his knees, in March 1989.  He continued to be 
treated by VA for right knee pain and swelling, with an April 
1990 VA progress note indicating a diagnosis of degenerative 
joint disease - psoriatic arthritis.  However, the Board 
notes that the veteran is not service connected for right 
knee psoriatic arthritis, but for the postoperative residuals 
of a traumatic inservice right knee injury.  

The Board notes further that the veteran claimed service 
connection for a chronic skin disorder, identified as 
psoriasis.  However, this service connection claim has been 
denied.  The December 1996 VA examination report does 
indicate that the veteran's back condition is related to a 
clinical generalized psoriatic arthritis condition.  However, 
as just discussed, the psoriasis and subsequent psoriatic 
arthritis condition did not begin until 1989-1990, over 30 
years following service discharge and right knee 
meniscectomy.  Furthermore, the VA examiner from December 
1996 specifically found that the veteran's back condition was 
not related to the service connected right knee condition.       
 
The evidence shows that the veteran has a service connected 
right knee condition due to a traumatic injury to the knee.  
Additionally, the evidence shows that the veteran has 
recently developed a generalized psoriatic arthritis 
condition that began about 10 years ago with the first 
diagnosis of psoriasis.  This condition has affected various 
parts of his musculoskeletal system, including his back and 
his knees.  The evidence does not reveal a competent medical 
opinion that the veteran's back condition, which includes 
psoriatic arthritis as only a part of the overall back 
diagnosis, is related in any way to the veteran's inservice 
knee injury in 1953.  As an example, a June 1997 handwritten 
letter of medical treatment from a private practice 
rheumatologist, Yolanda Lopez Lopez, M.D., states that the 
veteran has active arthritis of the right sacroiliac and 
right knee, which is probably related to his psoriatic 
lesions.  Dr. Lopez gave no opinion that the veteran's back 
condition was related to his inservice knee injury, as 
opposed to this psoriasis condition that began many years 
after service.  The fact that psoriasis and psoriatic 
arthritis has affected both his right knee and back does not 
necessarily mean that one condition caused the other.  It is 
important to keep in mind that psoriatic arthritis, of the 
right knee or any other joint, is not service connected.      
       
The Board is left with the veteran's personal belief that his 
current lumbar spine condition was caused by his service 
connected right knee disability.  However, the Board cannot 
rely on the veteran's assessment of the etiology of his 
current lumbar spine problems.  The record does not show that 
the veteran has the training and expertise that would qualify 
him or to provide opinions on clinical findings regarding the 
etiology of his current neck condition, or its relationship 
to service.  That medical opinion must come from a competent 
medical authority following review of the veteran's case.  
Consequently, the veteran's statements do not constitute 
competent medical evidence for the purposes of rendering his 
lumbar spine claim well grounded.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Accordingly, the Board concludes that the veteran 
has not presented a well-grounded claim. 

	II.  Hip condition 

Similar to the veteran's secondary service connection claim 
for a lumbar spine condition, the veteran's secondary service 
connection claim for a hip condition fails due to the lack of 
a nexus between a current hip condition and the service 
connected right knee condition.  There is no doubt that the 
veteran has a current hip disability.  The previously 
referred September 1996 radiology report from Instituto 
Radiologico San Pablo revealed degenerative changes in the 
pelvis, and a diagnostic impression of mild osteoarthritis, 
while an August 1996 radiology report from the same facility 
revealed superolateral narrowing of the right hip joint with 
osteophytosis of the acetabulum, in keeping with degenerative 
changes.  As for evidence of an inservice disease or injury, 
the service connected right knee is the inservice injury, 
based on the veteran's claim of secondary service connection.  

The downfall of the veteran's right hip claim, as with his 
lumbar spine claim, lies in the lack of a causal nexus 
between this current right hip disability and the service 
connected right knee disability.  The veteran's nexus claim 
with respect to his right hip condition is identical to his 
nexus argument for his lumbar spine claim.  Essentially, he 
argues that the arthritis condition in his hip was caused by 
his generalized arthritic condition that, according to his 
June 1997 RO hearing testimony, "has spread" from his right 
knee to his right hip.  However, the evidence shows that the 
right hip arthritis has been medically linked to the 
psoriasis condition that the veteran began experiencing in 
1989.  An October 1996 letter of medical treatment from 
Alberto Ramos Cruz, M.D., an orthopedist, indicates that the 
veteran currently suffers from right hip "osteoarthritis 
secondary to psoriasis".  There is no evidence from a 
competent medical authority that this hip condition is 
causally related to the inservice knee injury dating back to 
1953.  As similarly discussed in the previous section, the 
fact that the veteran now suffers from arthritis in his right 
knee and hip is not sufficient to show that the right hip 
arthritis was caused by the service connected right knee 
injury.  The veteran contracted a psoriasis condition many 
years following service, which has now developed into 
psoriatic arthritis of several joints, the right and hip 
being two examples.  However, the veteran is not service 
connected for psoriatic arthritis, or any disability related 
to a skin condition.  His service connected right knee 
disability is based on a post-traumatic injury meniscectomy.  
Nothing in the record relates an opinion from a competent 
medical authority connecting this knee injury disability to a 
psoriatic arthritis condition.                   

As with the previously discussed lumbar spine claim, the crux 
of the veteran's right hip claim is based solely on his 
personal assertions that his right hip condition is 
etiologically related to his service connected right hip 
condition.  However, that medical opinion must come from a 
competent medical authority following review of the veteran's 
case.  Consequently, the veteran's statements do not 
constitute competent medical evidence for the purposes of 
rendering his right hip claim well grounded.  See Espiritu 
and Grottveit, supra.  Accordingly, the Board concludes that 
the veteran has not presented a well-grounded claim. 


ORDER

Entitlement to service connection for lumbar radiculopathy 
L4-L5 with degenerative joint disease, as secondary to a 
service connected right knee condition is denied.  

Entitlement to service connection for a right hip condition, 
as secondary to a service connected right knee condition is 
denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 
- 8 -


- 1 -


